Black, J.
(concurring). I concur in affirmance. In divorce proceedings, most certainly when they involve the rights and the future of minor children, the specific nature of the decree to be entered becomes the ultimate responsibility of the court regardless of belated as well as original prayers and appeals for relief. So long as no statute is violated by the decree, and so long as the provisions thereof are consistent with the established principles of equity, dissatisfaction of a party with the decreed property settlement does not call for appellate meddlement. Neither does such dissatisfaction justify, holding that.the vexed party — the party who voluntarily engaged the jurisdiction to obtain an absolute divorce — may change his mind at close - of proofs ; and’say -he'does not want a divorce.. It is for the" *110court,' and the court only, to say whether such a decree shall be entered on the completed record.
All here agree that the matters at real issue doubtless would have been determined likewise had we been seated in the place of the hearing chancellor. In these circumstances affirmance is in order.